Citation Nr: 1043289	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for genitourinary disability, 
to include prostatitis, urethritis, and dysuria.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1942 to October 
1945. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007 rating decision in which the RO, inter alia, denied 
the petition to reopen a claim for service connection for 
prostatitis.  Later in April 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
September 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) later in 
September 2008.

In February 2009, the Veteran testified during a hearing before a 
decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.

In October 2009, the Board reopened the claim for service 
connection for a genitourinary disability, and remanded the 
reopened claim to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
action, the RO continued to deny the claim (as reflected in a 
September 2010 supplemental SOC (SSOC)) and returned the matter 
remaining on appeal to the Board for further consideration.

In September 2009, the Chairman of the Board, on his own motion, 
advanced this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) 
(2010).

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required. 

REMAND

Unfortunately the Board finds that further RO action on the claim 
remaining on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this matter.

In the October 2009 remand, the Board directed that the Veteran 
be scheduled for a genitourinary examination, by an appropriate 
physician, at a VA medical facility.  The physician was requested 
to (1) identify all current genitourinary disabilities, (2) with 
respect to each diagnosed disability, opine whether it is at 
least as likely as not that the disability had its onset in, or 
is otherwise related to service, and (3) clearly indicate whether 
any current dysuria constitutes an actual disability (as opposed 
to a symptom or manifestation of a disability).   The Veteran was 
afforded a VA examination in February 2010.  Unfortunately, the 
opinion received by the examiner does not adequately resolve the 
questions of whether the Veteran has any current genitourinary 
disability and whether any such disability is medically related 
to the Veteran's service.

As regards current disability, it appears that the examiner 
attempted to recharacterize the Veteran's in-service diagnoses, 
rather than offer an opinion as to whether the Veteran has any 
current genitourinary disability.  The examiner noted that a 
diagnosis of chronic prostatitis could not be corroborated and 
in-service symptoms may have been due to urethritis.  While the 
examiner noted that the Veteran had lingering lower urinary track 
symptoms since service, he did not state if these symptoms were 
manifestations of a genitourinary disability.  Also, the examiner 
noted that the Veteran's dysuria became worse after he was 
diagnosed with diabetes mellitus in 1997; however, he did not 
opine as to whether there was an underlying genitourinary 
disability causing this symptom.  

As for the question of medical nexus, the examiner noted that the 
small prostate which is status post transurethral resection is 
less likely than not attributed to the Veteran's service.  The 
examiner opined that lower urinary tract symptoms after 
transurethral resection of the prostate were most likely due to 
diabetes mellitus; however, while the severity of the Veteran's 
symptoms may have increased due to his diabetes, the Veteran has 
been receiving treatment for lower urinary tract symptoms long 
before his 1997 diagnosis of diabetes.  The examiner's opinion 
was conclusory in nature and not supported by any stated 
rationale.

Significantly, the examiner did not provide a comprehensive list 
of the Veteran's current diagnoses or sufficient rationale for 
his conclusions regarding etiology of the Veteran's lower urinary 
tract symptoms.  Based on the February 2010 examination report, 
it is unclear if the Veteran has a current diagnosis of any 
genitourinary disability and if any such disability is related to 
service.

Under these circumstances, the Board finds that further 
examination and medical opinion is needed to resolve the claim 
for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
genitourinary examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, shall 
result in denial of the reopened claim for service connection.  
See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA treatment records.  The record currently 
includes records of treatment from the East Orange, New Jersey VA 
Medical Center (VAMC) dated up to September 2010.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the East Orange VAMC any outstanding 
records of treatment for genitourinary disability since September 
2010, following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim remaining on appeal.  The 
RO's letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for service 
connection for genitourinary disability.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the East Orange 
VAMC any outstanding records of evaluation 
and/or treatment for genitourinary problems, 
since September 2010.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should furnish to the Veteran and 
his representative a letter requesting that 
the Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for 
genitourinary disability.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to submit.

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
genitourinary examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should:

(a) first, clearly identify all current 
genitourinary disability(ies), aside from 
the Veteran's kidney pathology; 

(b) then, with respect to each disability 
identified in part (a), provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in, or is otherwise related to service.  

In rendering the requested opinion, the 
examiner should specifically consider the 
Veteran's treatment for prostatitis, 
urethritis and gonococcus infection noted in 
the service treatment records, as well as the 
Veteran's contentions of continuity of 
symptomatology since service.
	
The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notices of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for genitourinary disability, to include 
prostatitis, urethritis, and dysuria.  If the 
Veteran fails, without good cause, to report 
to the scheduled VA examination, in 
adjudicating the reopened claim, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the RO 
should adjudicate the claim for service 
connection, on the merits, in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  The RO is also reminded that 
this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


